Citation Nr: 9900332	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had a period of active military service from 
September 1991 to April 1993, as well as four years, nine 
months of prior unverified active service, and two years, 
seven months of prior inactive service.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran appealed that decision to the BVA.


REMAND

The veteran essentially contends that her service-connected 
disabilities render her unemployable, and she requests a 
total disability evaluation.  The Board has thoroughly 
reviewed the evidence of record, and determines that 
additional development is needed prior to adjudication of 
this appeal, in light of the reasons set forth below.  

The record reveals that service connection presently is in 
effect for post traumatic stress disorder (PTSD), evaluated 
as 50 percent disabling; lumbar strain, evaluated as 10 
percent disabling; and, hyperthyroidism (goiter) evaluated as 
noncompensable; the combined disability evaluation is 60 
percent.  The Board notes that in order to establish service 
connection for a total rating based upon individual 
unemployability due to service-connected disabilities, when 
the veterans combined disability rating is less than 70 
percent, a total disability rating may nevertheless be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  See 38 C.F.R. § 4.16.  Consideration is 
given to the veterans service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).  

According to the veterans Application for Increased 
Compensation Based on Unemployability, received in December 
1994, she has a high school education and one year of college 
education, as well as a brief period of training at a beauty 
school.  She indicated that her past work experience included 
a job as a buyer, and that she became too disabled to work in 
October 1994.  In the remarks portion of the claim, the 
veteran indicated that she was not retained in her position 
as a buyer because she was frequently absent due to illness, 
and inability to work with male co-workers, including panic 
attacks.  

In August 1996, the veteran testified before a hearing 
officer at the RO and clarified that she had a high school 
education, but no post high school degrees or vocational 
training.  She indicated that she was a buyer after service, 
and then began a course in cosmetology, but was unable to 
finish it.  The veteran stated that the longest she had held 
a job was six months.  She also stated that when she was 
employed she would lose much work due to her service-
connected psychiatric disability, but she did not feel that 
her opportunities for employment were further restricted 
because of physical limitations associated with her back 
disability.  Furthermore, the veteran clarified that when she 
was terminated from her position as a buyer, that the company 
was relocating to a new city and she was not offered a 
position in the relocation.  

Reviewing the more recent medical evidence of record, the 
Board notes that in a July 1996 VA examination report, the 
veteran was noted to have PTSD and panic disorder, as well as 
borderline personality disorder.  More recently, in a January 
1998 VA examination, the veteran was diagnosed with PTSD.  
The examiner indicated that the veteran has significant 
social and industrial impairment, related to her PTSD 
symptoms, as well as related to her bipolar symptoms and 
depression and mania.  A Global Assessment of Functioning 
(GAF) Scale score of 52 was assigned.  Neither examination 
report specifically addressed the veterans employability, 
including how her PTSD affects her employability.  There is 
also no recent medical evidence of record that addresses how 
the veterans back disability affects her employability, if 
at all.

The Board notes that associated with the veterans claims 
folders is her VA vocational rehabilitation folder.  A review 
of that folder reveals that the veteran had attempted a 
training program in cosmetology.  A July 1995 Special Report 
of Training reveals that the veterans planned objective was 
to complete training in November 1995, with an annual review 
scheduled in February 1996.  However, the vocational 
specialist indicated that a recent progress revealed that the 
veteran appeared to be having some personality conflicts with 
the school.  Subsequent training reports also reveal comments 
regarding interpersonal conflicts, personality conflicts, and 
absentee difficulties.  Eventually, in October 1996, the 
veterans training was interrupted since she stopped 
attending training.  Despite the foregoing, there is no 
evidence, such as a counseling record, describing whether or 
not the veteran was employable, or whether her service-
connected disabilities, including her PTSD were interfering 
with her ability to pursue training and employment.  

In light of the foregoing, the Board finds that the record is 
incomplete, and requires additional evidence in order to 
fairly adjudicate the veterans claim.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal, this case is REMANDED for the following 
action:

1.  The veteran should be afforded a 
special VA psychiatric examination to 
specifically ascertain to what extent her 
service-connected PTSD adversely affects 
her employability.  The examiner is 
requested to review the veterans claims 
file, including her vocational 
rehabilitation folder, and to offer an 
opinion on whether she is unemployed 
solely due to her service-connected PTSD, 
or to what extent her unemployability is 
related to other disorders, or other 
factors.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the psychiatrist should be 
accomplished. The psychiatrist should 
review all pertinent records in the 
veteran's claims file, including a copy 
of this REMAND.  The complete rationale 
on which the psychiatrist's opinion is 
based should be provided. 

2.  The veteran should also be afforded a 
VA orthopedic examination to ascertain to 
what degree her service-connected back 
disability interferes with her 
employability.  As with the psychiatric 
examination, the examiner is to be 
provided with the veterans claims file, 
including her vocational rehabilitation 
folder, and requested to review the 
history of the veterans disabilities, as 
well as her employment history.  If the 
examiner finds that the veterans back 
disability does not interfere with her 
employability, the record should be 
documented to that effect.

3.  Following completion of the 
foregoing, the RO should determine 
whether the VA examination report 
complies with the previous instructions, 
set forth in paragraphs (1) and (2) 
above.  If not, immediate corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU, in light of the recent medical 
evidence, and in conjunction with all the 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
are satisfied.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
